Filed 9/6/16 Certified for Publication 9/20/16 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                             DIVISION THREE


In re J.G., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                  A147463
         Plaintiff and Respondent,
v.                                                                (Contra Costa County
                                                                  Super. Ct. No. J09-01675)
J.G.,
         Defendant and Appellant.


         Defendant appeals from a juvenile court order finding that his probation
terminated “unsuccessfully” because he failed to pay restitution ordered as a condition of
probation. We shall reverse the order upon concluding that unpaid restitution debts do not
foreclose a finding of satisfactory completion of probation. (Welf. & Inst. Code, § 786,
subd. (c)(2).)1
                       Statement of Facts and Juvenile Court Proceedings
         Defendant was 17 years old in January 2011 when he committed a residential
burglary. (Pen Code, §§ 459, 460, subd. (a).) He was adjudged a ward of the juvenile
court and placed in a youth rehabilitation center for nine months. (§ 602, subd. (a).)
Defendant was ordered to pay victim restitution of $2,100 and a restitution fine of $100.
(§ 730.6, subds. (a)(2)(B), (b)(1).)

1
  All further section references are to the Welfare and Institutions Code, except as
indicated.


                                                          1
       Defendant arrived at the youth rehabilitation center in April 2011 and was granted
early release in September 2011, graduating from the program in six months. In a later
report to the court, a probation officer stated: “According to institutional records and
staff, [defendant’s] adjustment to the program was very good. [He] abided by institutional
rules; he adhered to staff directions; he interacted well with his peers; and he performed
well in school. As part of his therapeutic treatment plan at the [center], [defendant]
participated in anger management, impact of crime on victims, life skills, and substance
abuse programs.”
       Defendant returned home. It was reported at a December 2011 review hearing that
defendant “has fully complied with the conditions of his probation. . . . [¶] Regarding his
adjustment at home, his attitude and behavior have been good according to his mother.
[She] reports that [defendant] had been following her rules, completing household chores,
abiding by his curfew, and contributing to household expenses. Each time [the probation
officer] has spoken to [defendant’s mother], she has related nothing but positive
information regarding her son’s conduct at home. [¶] As to school, [defendant] has been
participating in the GED program” and “hopes to take his GED examination within the
next few months.” He has been working part time in a restaurant. “As to his other
conditions of probation, [defendant] has been drug tested on a regular basis and has not
tested positive for any illicit substances. [Defendant] has reported to probation as directed
and he has been available for home visits. According to probation records, he has not
committed any new law violations.” Defendant had not yet paid restitution but said he
“expects to begin making payments in the near future.” The probation officer concluded
by noting defendant’s “positive adjustment in the community.” As recommended by the
probation department, the court ordered defendant’s parole “terminated successfully” and
maintained his wardship. The order was issued on December 29, 2011, when defendant
was age 18.
       No further proceedings were had until a January 26, 2016 review hearing, when
defendant was age 22. The probation department filed a report asking for termination of



                                              2
wardship because defendant’s age put him beyond the jurisdiction of the juvenile court.2
The report stated that defendant “perform[ed] well in the community” from the time of
the 2011 review hearing to date. Defendant “continued to follow his parents’ rules at
home, obtained his GED,” “obtained employment” at a restaurant, and was free of any
law violations. Defendant had not paid restitution.
       At the hearing, defendant’s counsel asked the court to vacate wardship and
“dismiss successfully,” arguing that unpaid restitution was not a basis for finding
unsuccessful completion of probation. Counsel relied upon section 786, subdivision
(c)(2), which provides: “An unfulfilled order or condition of restitution, including a
restitution fine that can be converted to a civil judgment under Section 730.6 or an
unpaid restitution fee shall not be deemed to constitute unsatisfactory completion of
supervision or probation . . . .” The prosecutor argued that the restitution order could not
be converted to a civil judgment “at this point in time,” when defendant was over 21
years old, so restitution remained an “unfulfilled” condition of probation preventing a
finding that probation was successfully completed. The court appears to have accepted
the prosecutor’s argument and, believing it had no authority to issue a civil judgment,
found it had no authority to find a successful completion of probation. The court stated,
“if I have the authority to issue an abstract of judgment, I can make it successful” but “if I
don’t have authority for an abstract of judgment, it will be unsuccessful completion.”
Defense counsel, apparently believing the court had no authority to issue a civil judgment
for the unpaid restitution, presented an estoppel argument. Counsel maintained that
defendant should not be penalized by the probation department’s failure to set a review
hearing before defendant turned age 21, when the court “still had jurisdiction” to convert
the restitution orders to a civil judgment and terminate defendant’s probation
successfully. The court was not persuaded: “I’m going to terminate probation
unsuccessfully. There have been no attempts to make payments. He’s had extra years to


2
  The juvenile court, with limited exceptions, loses jurisdiction over a ward who reaches
the age of 21 years. (§ 607, subd. (a).)


                                              3
make those payments and nothing has been paid. He knew that was an obligation of
probation. [¶] So the probation is terminated unsuccessfully. The wardship is vacated.
That closes the case.”
                                         Discussion
       Defendant contends the juvenile court erred by ruling that his probation terminated
unsuccessfully. Consideration of the contention requires, as an initial matter, clarification
of the meaning and consequences of an order issued at the end of a term of probation that
adjudicates its completion to be unsuccessful or unsatisfactory. When referring to the
completion of probation, judges and litigants often use the terms “successful” and
“satisfactory” interchangeably. But the terms are not always interchangeable and even the
same term can have different statutory definitions. Differing statutes require that care be
taken to identify the statute at issue, use the correct statutory term, and apply the
definition specific to that statute to avoid confusion as to the nature of the court’s finding
and its effect.3
       The juvenile court’s minute order terminated probation “unsuccessfully” without
statutory citation. It is clear, however, that the finding relates to section 786, which was
the central topic of discussion at the review hearing. Section 786, subdivision (a), uses
the term satisfactory completion of probation, and we shall use that term here when
referring to the juvenile court’s finding.
       Satisfactory completion of probation under section 786 “shall be deemed to have
occurred if the person has no new findings of wardship or conviction for a felony offense
or a misdemeanor involving moral turpitude during the period of supervision or probation
and if he or she has not failed to substantially comply with the reasonable orders of
supervision or probation that are within his or her capacity to perform.” (§ 786,

3
  For example, Penal Code section 290.46, subdivisions (e)(2)(D)(i) and (e)(2)(D)(iv)
provides that a convicted sex offender may apply for exclusion of his or her identity from
the Internet if the offender “successfully completed probation,” defined as completing the
term of probation without being incarcerated for a probation violation nor convicted of
another offense resulting in incarceration. Freedom from incarceration marks a
“successful” completion under that statute without regard to other conditions.


                                              4
subd. (c)(1).) Satisfactory completion of probation under section 786 has significant
benefits for a juvenile offender. A minor who satisfactorily completes probation is
entitled to have the petition of wardship dismissed and the records pertaining to the
petition sealed. (§ 786, subd. (a).) With satisfactory completion of probation, “the arrest
and other proceedings in the case shall be deemed not to have occurred and the person
who was the subject of the petition may reply accordingly to any inquiry by employers,
educational institutions,” and others. (§ 786, subd. (b).)
       The only ground offered by the prosecution for finding unsatisfactory completion
of probation was unpaid restitution. As noted earlier, an “unfulfilled order or condition of
restitution, including a restitution fine that can be converted to a civil judgment . . . or an
unpaid restitution fee shall not be deemed to constitute unsatisfactory completion of
supervision or probation.” (§ 786, subd. (c)(2).) On its face, the statute seems to provide
that an unfulfilled restitution order does not constitute unsatisfactory completion of
probation under any circumstance, as the statute includes, but does not limit its reach, to
orders that can be converted to a civil judgment. However, the parties read the provision
to state that an unfulfilled restitution order shall not be deemed to constitute
unsatisfactory completion of probation if and only if the order can be converted to a civil
judgment. The juvenile court was operating under that interpretation when it found—at
the prosecutor’s urging—that the court lost jurisdiction to enter a civil judgment when
defendant turned 21, thus leaving defendant’s obligation to pay restitution unsatisfied and
completion of probation unsatisfactory. The prosecutor and court were mistaken on this
jurisdictional point, as the Attorney General concedes on appeal.
       A juvenile court’s authority to issue an abstract of judgment commanding payment
of a restitution order does not end on the defendant’s 21st birthday. (In re Keith C. (2015)
236 Cal. App. 4th 151, 155-157; In re J.V. (2014) 231 Cal. App. 4th 1331, 1335-1336.) “[I]f
a juvenile court enters a valid restitution order when the juvenile is under 21—at a time
when the court indisputably has jurisdiction—that order remains enforceable beyond the
period of wardship in the same manner as any civil judgment.” (In re Keith C., supra, at



                                               5
p. 157.) The juvenile “court has continuing authority to enforce a prior, validly issued
order.” (Ibid.)
       Thus, the different possible interpretations of section 786, subdivision (c)(2),
noted above, are immaterial in this case. It makes no difference whether the statute is
read to allow for satisfactory completion of probation when there is an unpaid restitution
order or to allow satisfactory completion only if unpaid restitution orders can be
converted to civil judgments. It is undisputed on appeal that the restitution order here can
be converted to a civil judgment, thus creating no barrier to a finding of satisfactory
completion.
       The remedy on appeal is to direct entry of the proper orders. There is no need for
another probation review hearing, which is the remedy suggested by the Attorney
General. Defendant’s good performance on probation is undisputed. The record shows he
had no new findings of wardship or convictions and complied with all orders of probation
apart from the restitution order. (§ 786, subd. (c)(1).) The only basis for finding
unsatisfactory completion of probation was the court’s mistaken belief that it could not
enter a civil judgment directing payment of restitution. The court had the authority to
enter a judgment and defendant agrees that a judgment should have been entered.
Another hearing to review defendant’s performance on probation is unnecessary.
                                        Disposition
       The juvenile court’s order is reversed and the matter remanded with directions to
issue an order under section 786, subdivision (a) dismissing the petition, finding
satisfactory completion of probation, and ordering sealed all records pertaining to the
dismissed petition in the custody of the juvenile court, law enforcement agencies, the
probation department, and the Department of Justice. The court shall provide a copy of its
order and notice of the order’s issuance consistent with the statute. The court shall also
issue an abstract of judgment for collection of defendant’s unpaid restitution debts.
(§ 730.6, subds. (i), (r).)




                                              6
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Jenkins, J.




A147463



                            7
Filed 9/20/16
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                    DIVISION THREE


In re J.G., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                      A147463
        Plaintiff and Respondent,                (Contra Costa County
v.                                               Super. Ct. No. J09-01675)

J.G.,                                            ORDER CERTIFYING OPINON
        Defendant and Appellant.                 FOR PUBLICATION



THE COURT:
        The opinion in the above-entitled matter filed on September 6, 2016, was not
certified for publication in the Official Reports. For good cause it now appears that the
opinion should be published in the Official Reports and it is so ordered.




Date:                                            ____________________________ P. J.
Trial court:                            Contra Costa County Superior Court

Trial judge:                            Honorable Thomas Maddock

Counsel for defendant and appellant:    Leila H. Moncharsh, under appointment by the Court
                                        of Appeal, for Defendant and Appellant.

Counsel for plaintiff and respondent:   Kamala D. Harris, Attorney General, Gerald A.
                                        Engler, Chief Assistant Attorney General, Jeffrey M.
                                        Laurence, Senior Assistant Assistant Attorney
                                        General, Eric D. Share, Supervising Deputy Attorney
                                        General, and Huy T. Luong, Deputy Attorney
                                        General, for Plaintiff and Respondent.




A147463